UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7627



DIMIDROFF HALEY,

                                           Petitioner - Appellant,

          versus


JOHN FANELLO,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Charleston. Charles H. Haden II, Chief
District Judge. (CA-99-450, CR-92-20)


Submitted:   May 25, 2000                     Decided:   June 2, 2000


Before WILLIAMS, MICHAEL, and KING,* Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dimidroff Haley, Appellant Pro Se. John Kirk Brandfass, OFFICE OF
THE UNITED STATES ATTORNEY, Charleston, West Virginia; Kate L.
Mershimer, Williamsport, Pennsylvania, for Appellee.




     *
       Judge King did not participate in consideration of this
case. The opinion is filed by a quorum of the panel pursuant to 28
U.S.C. § 46(d)(1994).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Dimidroff Haley appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 (1994) petition.   We have reviewed

the record and the district court’s opinion accepting the recom-

mendation of the magistrate judge and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Haley v. Fanello, Nos. CA-99-450; CR-92-20 (S.D.W. Va. Sept. 10,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2